Name: 89/286/EEC: Council Decision of 17 April 1989 on the implementation at Community level of the main phase of the strategic programme for innovation and technology transfer (1989 to 1993) (Sprint programme)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-04-25

 Avis juridique important|31989D028689/286/EEC: Council Decision of 17 April 1989 on the implementation at Community level of the main phase of the strategic programme for innovation and technology transfer (1989 to 1993) (Sprint programme) Official Journal L 112 , 24/04/1989 P. 0012 - 0017*****COUNCIL DECISION of 17 April 1989 on the implementation at Community level of the main phase of the strategic programme for innovation and technology transfer (1989 to 1993) (Sprint programme) (89/286/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, pursuant to Article 2 of the Treaty, the Community has as its task, inter alia, to promote a harmonious development of economic activities and a continuous and balanced expansion throughout the Community; whereas, pursuant to Article 130a of the Treaty, in order to promote its overall harmonious development, the Community is to develop and pursue its actions leading to the strengthening of its economic and social cohesion; Whereas the Community's aim is to strengthen the scientific and technological basis of European industry and to encourage it to become more competitive at international level; whereas the attainment of that objective involves, in particular, a determined effort to promote innovation and technology transfer; Whereas the application of the strategic programme for innovation and technology transfer (Sprint) - 1983 to 1988 (4) - has established the need for additional measures in the context of a Community policy for innovation and technology transfer, particularly with a view to achieving the internal market by the end of 1992; Whereas the Community must adopt appropriate measures to stimulate companies' innovative capacity and to promote the rapid application of new technologies as soon as they become available; Whereas many recent technologies have yet to achieve their full potential for dissemination in certain traditional industrial sectors or in certain regions of lagging development or industrial decline; whereas their rapid adoption could permit those sectors and regions to make up some of the leeway, thus strengthening their competitive position; Whereas the Member States have developed specialized services for the support of innovation, technology transfer and consultancy in innovation management, financing and industrial cooperation; whereas these infrastructures have a significant multiplier effect in promoting innovation and technological development in companies, especially smaller ones, while the institution of transnational liaison, cooperation, training and transfer mechanisms complement those national efforts; Whereas the Community itself, as a complement to the action of the Member States, has also promoted initiatives to support innovation and technology transfer as important elements in the implementation of other Community policies; Whereas it is appropriate to maximize those initiatives in order to reinforce their effectiveness and coherence; Whereas, in this principal phase of the programme it is necessary to meet the needs of undertakings and their organizations and to strengthen the role of finance companies, specialized consultants and the professional personnel involved; Whereas in view of the importance of technology transfer and innovation for small and medium-sized enterprises (SMEs) it is appropriate to coordinate the actions in this area with the policy in favour of SMEs developed by the Commission within the framework of its action programme; Whereas it is essential to have access to instruments providing a better understanding of the innovation and technology transfer process, in order to identify more clearly the obstacles and to evaluate the impact of instruments and policies; Whereas reciprocal information flows, the exchange of experience and concertation between the Member States and the Commission with regard to innovation policies are essential to enhance their own effectiveness and the cohesion of the entire Community; Whereas there is a need to increase access to technologies, capital and markets in order to stimulate innovation; Whereas Community action appears necessary in these fields; whereas the Treaty does not provide, for the action concerned, powers other than those of Article 235, HAS ADOPTED THIS DECISION: Article 1 The main phase of the strategic programme for the promotion of innovation and technology transfer, hereinafter referred to as the 'Sprint programme', is hereby adopted for a period of five years from 1 January 1989. Article 2 The aims of the programme shall be as follows: 1. to strengthen the innovative capacity of European producers of goods and services, with a view to the 1993 single market; 2. to promote rapid penetration by new technologies and the dissemination of innovation throughout the economic fabric of the Community, thus strengthening the Community's economic and social cohesion in the field of innovation and technology transfer; 3. to enhance the effectiveness and coherence of existing instruments and policies, whether regional, national or Community, in the field of innovation and technology transfer. Article 3 With a view to achieving the aims set out in Article 2, the following actions shall be undertaken, taking careful account of initiatives already under way, as provided for in Article 5: - strengthening of the innovation services infrastructure in the Community by the consolidation of existing transnational networks and by the formation of further networks, while requiring their long-term financial self-sufficiency, paying particular attention to those regions of the Community where a suitable framework does not yet exist or is inadequate, and building upon existing organizations in the regions, - supporting specific projects of Community interest for intra-Community innovation transfers, - improving the innovation environment through a better understanding of the processes involved and increased concertation between the Member States and the Commission. These actions are described in detail in Annex I. Article 4 The funds estimated as necessary for the execution of the programme amount to ECU 90 million. Annex II provides an indicative breakdown of expenditure for the various actions set out in Article 3. Article 5 1. The Commission shall be responsible for implementing the Sprint programme. 2. The Commission shall be assisted by a Committee on Innovation and the Transfer of Technology, hereinafter known as the 'committee', composed of representatives of the Member States and chaired by the Commission representative. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided for a period of not more than two months from the date of such communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous paragraph. 3. With respect to the implementation of the programme, the procedure referred to in paragraph 2 shall apply in particular to the following cases: - the priorities of the programme, - the content, timetable and estimated budgetary appropriation for calls for proposals, - the assessment of proposed projects, including those which are not the subject of calls for proposals, - derogations from the general rules (50 % co-financing and Article 6 (2)), - the assessment of any proposed specific innovation transfer projects involving an individual Community contribution in excess of ECU 300 000, - the assessment of the programme for the purposes of preparing the reports provided for in Article 8. 4. The Commission shall ensure close coordination between the Sprint programme and related or complementary Community initiatives, whether under way or in preparation, in order to avoid any overlapping, particularly with the Value programme. 5. In implementing the programme, the specific needs and characteristics of the regions of lagging development of industrial decline shall be taken into consideration. Article 6 1. The Community's financial contribution shall be adapted to the characteristics of the specific case. It may take the form of a direct or indirect subsidy, an advance on own capital or any other appropriate form. 2. The Commission shall, as a general rule, implement the Sprint programme by way of calls for proposals, published where appropriate in the Official Journal of the European Communities. 3. In implementing the programme, the Commission shall also make use of the instruments and bodies promoted by it within the framework of other Community policies, in particular regional policy, in order to reinforce the efficiency of the programme and overall coherence. 4. The Commission's co-contractors must, as a general rule, except in the case of studies and services provided for the Commission, bear the major share of financing, and at least 50 % of the total cost. However, in exceptional cases, and in accordance with the procedure in Article 5, a Community contribution in excess of that percentage shall not be excluded, in particular for the purposes of taking account of the specific difficulties encountered by regions of lagging development or in industrial decline in participating in transnational activities. Projects eligible, other than studies and services, must involve the participation of at least two participants from different Member States. Article 7 In accordance with a procedure to be defined within the Committee, the Member States and the Commission shall conduct regular exchanges of all useful information on the achievement of the aims of the programme referred to in this Decision. Article 8 After 30 months of the programme's implementation, and in accordance with the procedure in Article 5, the Commission shall submit a report assessing the result achieved to the European Parliament, the Council and the Economic and Social Committee. That report may be accompanied by proposals for modifying the programme, should that appear necessary in the light of the results. On completion of the programme, and in accordance with the procedure in Article 5, the Commission shall submit to the European Parliament, the Council and the Economic and Social Committee a report on the programme's execution and results. Article 9 The Commission shall, in collaboration with the Committee and by the most appropriate means, disseminate throughout the Community information on the actions taken in accordance with the present Decision and their results. Article 10 This Decision is addressed to the Member States. Done at Luxembourg, 17 April 1989. For the Council The President C. ROMERO HERRERA (1) OJ No C 268, 15. 10. 1988, p. 3. (2) OJ No C 69, 20. 3. 1989. (3) OJ No C 23, 30. 1. 1989, p. 6. (4) OJ No L 353, 15. 12. 1983, p. 12, and OJ No L 153, 13. 6. 1987, p. 45. ANNEX I LINES OF ACTION (Sprint programme 1989 to 1993) A. Strengthening the European infrastructure for innovation services by the establishment of intra-Community networks while requiring their long-term self-sufficiency In particular, this involves: 1. The strengthening of intra-Community networks for innovation: (a) consolidation and development of existing networks, particularly involving: - technology and innovation management consultants, - sectoral collective research centres, - innovation financing institutions; (b) formation of new networks, particularly between: - contract-research organizations, - engineering consultants, - quality and value-analysis specialists, etc.; (c) strengthening intra-Community cooperation between: - research/industry and university/industry interfaces, - technopoles and science parks; (d) introduction of linkage mechanisms between the various networks such as to promote innovation and technology transfer. 2. Network support measures: (a) actions of information, awareness, promotion and the transfer of know-how in innovation management and related measures: - exchanges of experience between Member States and across national frontiers, between regions of the various Member States, in particular through support for studies, specialist seminars and the formation of networks of experts in relevant management disciplines (quality, value analysis, marketing, etc.), - dissemination of these management techniques by appropriate promotional activities (conferences, exhibitions, European prizes, 'success stories', etc.), - actions of information, awareness and the transfer of know-how, of a transnational character or purpose, for the publics involved in the dissemination and transfer of technology and in innovation management - these actions to be developed in close liaison with the Comett programme; (b) specific instruments to enhance the effectiveness of networks, involving particularly: - bringing together future network participants (for example by means of visits and professional exchanges, introductory seminars, etc.), - exchanges of technology opportunities, especially through measures aimed at: - enhancing the transnational impact of technology exhibitions and fairs (cooperation between organizers in different regions, visits by manufacturers from other regions, etc.), - developing means of communicating these technology opportunities and appropriate use thereof (catalogues, exhibitions, study grants, data banks, conferences and seminars, video conferences, etc.), - identifying 'best practice' with respect to technology transfer, - specific measures to ensure that those regions of the Community with a less well-developed service infrastructure for innovation can participate more fully in the various intra-Community networks; (c) the launching of innovations emerging from networks by improving the dialogue between sources of funding, technical experts and innovators identified by the networks (for example, through a data bank of projects, intra-Community investment forums and brokerage meetings). B. Supporting specific projects for intra-Community innovation transfer, particularly by means of: - support for specific projects of transnational character, emphasizing industrial cooperation and, in particular, involving the application of generic technologies to target industrial sectors in regions of lagging development or in industrial decline in the Community, - accompanying measures to heighten awareness of these technologies and to train companies adopting them, emphasizing the transnational dimension (e.g. visits to companies, exhibitions, information seminars, production of brochures or audio-visual material, etc.), - the provision of technical support for companies and especially to SMEs potentially able to use these technologies, in particular by employing specialized technology transfer networks and advanced-technology centres, - support for the effective execution of projects, particularly by mobilizing available funding from the public and private sectors. Twin approaches can be followed: - one of these identifies available technologies with a cost-benefit ratio suiting them for widespread adoption by companies in regions of lagging development or in industrial decline, and is therefore designed to promote the use of these technologies in the sectors concerned, - the other is based on identifying a need, common to a group of companies in a given sector or region where the companies are prepared to finance the solution. It encourages the identification and possible adaptation of available technologies to deal with the problem detected. The planned projects shall act as a catalyst in the development of the sectors and the use of the technologies concerned. They must also meet, wholly or in part, the following criteria: - be model projects in that they employ a 'systemic' overall approach to the introduction of technological change, not only in purely technical terms but also with regard to such aspects as company organization, the training and motivation of personnel and the use of such management methods as value analysis or industrial design and also the assessment of market potential, - provide an optimum combination of skills through forms of cooperation between several Member States or between regions of different Member States of the Community and, wherever possible, between partners of differing specialist skills, - involve industrial sectors or technologies chosen to guarantee a significant economic impact, - make an active contribution to reducing regional disparities in the availability of - and access to - technologies, - be based as far as possible on existing infrastructures and enhance the use made of these, - include follow-up and evaluation provisions, based in particular on stated and readily verifiable quantitative aims, - ensure feedback of the experience gained, preferably directly by the companies benefiting from the scheme, in order to maximize the multiplier effect. C. Improving the innovation environment through a better understanding of the processes involved and increased concertation between the Member States and the Commission 1. monitoring of innovation in Europe (European Innovation Monitoring System) and evaluation of support measures; 2. strengthening concertation and the exchange of experience between the Member States and the Commission in the field of innovation policy and technology transfer, in particular with the aim of establishing a regulatory, legal, economic and fiscal environment favourable to innovation and technology transfer. ANNEX II INDICATIVE INTERNAL BREAKDOWN OF APPROPRIATIONS (Sprint programme 1989 to 1993) 1.2 // // million ECU // A. European innovation services infrastructure // // 1. Strengthening networks: // 35 // (a) networks of innovation and technology transfer consultants // // (b) networks of sectoral collective research centres // // (c) new networks (contract-research organizations/research or university-industry interfaces/engineering consultants/technopoles/financing bodies, etc.) // // (d) linkage of innovation and technology transfer networks // // 2. Accompanying measures: // 15 // (a) transnational training in innovation management, networks of experts (design, quality, value analysis, marketing of new products, etc.)., and associated promotional activities (conferences, European prizes, publications, exhibitions) // // (b) instruments for the support of networks (technology fairs, instruments for opportunity exchanges, etc.) // // (c) launching innovations emerging from the networks (investment forums, brokerage meetings) // // B. Specific projects for intra-Community innovation transfer // 30 // C. Monitoring innovation and concertation between the Member States and the Commission // 10 // 1. European Innovation Monitoring System // // 2. Concertation and exchanges of experience // // TOTAL // 90